Citation Nr: 1010874	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for chronic hepatitis (claimed as hepatitis C).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as bipolar disorder, to include 
as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the North 
Little Rock, Arkansas, Regional Office of the Department of 
Veterans Affairs (VA), which denied the Veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for hepatitis for failure to submit new and 
material evidence and denied his claim for service connection 
for a chronic acquired psychiatric disorder (to include 
bipolar disorder as secondary to hepatitis).  The agency of 
original jurisdiction in the present appeal is the Wichita, 
Kansas, VA Regional Office (RO).

In January 2010, the Veteran and his representative presented 
evidence and/or oral testimony in support of his claim at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing has been obtained and 
associated with the claims file.  

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the Veteran and his 
representative if further action is required on their part.




REMAND

The Board has reviewed the Veteran's claims file and finds 
that further evidentiary development is necessary to ensure 
completeness of the record before it can proceed with 
adjudication of the service connection and new and material 
evidence claims presently on appeal.

At his January 2010 videoconference hearing, the Veteran 
testified that he was first diagnosed with hepatitis in 
January or February 1984 by a "Dr. Anderson" in Wichita, 
Kansas, whom the Veteran was referred for treatment of 
hepatitis by his primary care physician.  The Veteran was 
unable to recall the name of the referring physician or Dr. 
Anderson's first name, and further stated that he was having 
difficulty finding Dr. Anderson to request his records of 
treatment if they were still available.  The Veteran related 
a history of having been detailed to transport and dispose 
medical waste during service in 1980, and of having been 
accidentally stuck with a needle.  He stated that he related 
this incident to Dr. Anderson and was informed by the 
physician that his hepatitis was the result of this incident.  
Although the Veteran has been unable to obtain the records of 
treatment, there are indications in the record that the 
Veteran's search was unsuccessful because he apparently did 
not remember the names of the physicians involved.  
Specifically, the Board notes that in the Veteran's first 
application for VA compensation for hepatitis, which was 
filed with VA in June 1985, he reported that he had been 
first diagnosed with hepatitis in June 1985 by Dr. Bruce 
McMullin, whose address was 1122 S. Clifton, Wichita, Kansas 
67218, and that he had been referred to Dr. McMullin by Dr. 
Robert McKerracher, whose address was 400-A North Baltimore, 
Derby, Kansas.  Although VA contacted Dr. McMullin to obtain 
copies of the Veteran's treatment for hepatitis, in July 1985 
but received no response, the Board is of the opinion that to 
ensure thorough development of the evidence, VA should make 
an attempt to contact Drs. McMullin and McKerracher to obtain 
any records pertaining to their treatment of the Veteran for 
liver disease that may still exist.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); Moore v. Derwinski, 2 Vet. App. 375 (1992).   

At the January 2010 hearing, the Veteran also reported that 
he received treatment for hepatitis at an unidentified 
medical facility in Dallas, Texas, from 2003 - 2006, and at 
the VA Medical Center in Wichita, Kansas, from 2004 to 2008.  
A review of the claims file, however, only shows that VA 
medical records for the period from March 2007 - October 2007 
have been obtained and associated with the evidence.  In this 
regard, these 2007 records contain treatment notes that show 
a diagnosis of bipolar disorder and depression as a side 
effect of liver disease, and make reference to VA mental 
hygiene clinic treatment in 2005.  As the record is 
incomplete with respect to the unidentified medical facility 
in Dallas, Texas, and VA medical records pertinent to the 
claims on appeal, the case should be remanded so that these 
outstanding records may be obtained and associated with the 
evidence.  See Jolley v. Derwinski, 1 Vet. App. 37 (1990).

The Board also notes that the Veteran reported in written 
statements accompanying his claims and at his January 2010 
hearing that he had recently been awarded Social Security 
Administration (SSA) benefits for disability due to 
hepatitis.  As these SSA records are relevant to the matter 
on appeal, the case should be remanded so that copies of 
these records may be obtained for inclusion in the evidence.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Tetro v. 
Gober, 14 Vet. App. 110 (2000); Baker v. West, 11 Vet. App. 
163, 169 (1998).  (The United States Court of Appeals for 
Veterans Claims has held that VA has a duty to request 
information and pertinent records from other Federal agencies 
when on notice that such information exists.  VA also has a 
heightened duty under the Veterans Claims Assistance of Act 
of 2000 to obtain records deemed pertinent that are in the 
possession of another Federal agency.)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran and 
request that he provide them with a 
detailed list of all healthcare providers 
who treated him for hepatitis and 
psychiatric illness.  The Veteran should 
provide as much detail as possible, 
including names of the healthcare 
providers, their addresses, and 
approximate dates of treatment.  After 
securing the appropriate waivers (if 
necessary), these records should be 
obtained and associated with the 
evidence.  The records sought should 
include, but are not limited to:

(a.)  Treatment reports of Dr. 
Bruce McMullin, whose last known 
address was 1122 S. Clifton, 
Wichita, Kansas 67218.

(b.)  Treatment reports of Dr. 
Robert McKerracher, whose last 
known address was 400-A North 
Baltimore, Derby, Kansas.

(c.)  Treatment reports from the 
hitherto un-named medical 
facility in Dallas, Texas, for 
the period from 2003 - 2006.

(d.)  Treatment reports from the 
VA Medical Center in Wichita, 
Kansas, for the period from 2004 
- 2008.

2.  The RO should contact the SSA and 
request that it be provided with copies 
of all medical and administrative records 
in SSA's possession pertaining to the 
Veteran's claim for SSA benefits for 
disability due to hepatitis.   

3.  Afterwards, the RO should review the 
claims file to make certain that the 
aforementioned development and remand 
instructions have been fully and 
properly executed.  Any noncompliance 
found should be rectified with the 
appropriate development.  

4.  Thereafter, the RO should 
readjudicate the Veteran's claims of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for chronic hepatitis 
and entitlement to service connection 
for an acquired psychiatric disorder 
(claimed as bipolar disorder, to include 
as secondary to hepatitis C).  If either 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
appellate review, if appropriate.  The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

